DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 12/27/2020. The examiner acknowledges the amendments to claims 1, 15, and 21. Claims 6, 9-11, and 19 are cancelled. Applicant’s representative, Daniel Shatz, clarified on 08/19 that claim 19 is previously cancelled, which is concurrent with the first section of their Remarks. Claims 1-5, 7-8, 12-18, and 20-21 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 12/27/2020, with respect to the USC 112(b) rejections of claims 1-5, 7-8, 12-18, and 20-21 and USC 103 rejections of claims 1-5, 7-8, 12-18, and 20-21 have been fully considered and are persuasive.  The USC 112(b) rejections of claims 1-5, 7-8, 12-18, and 20-21 and USC 103 rejections of claims 1-5, 7-8, 12-18, and 20-21 have been withdrawn. 

Allowable Subject Matter
Claim 1-5, 7-8, 12-18, and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, US 20150238118 A1 to Legassey, et al. (hereinafter Legassey), teaches in the embodiment described/shown in [0039] and Fig 8, a recorder (proximity communicator 101) comprising a magnetic sensor (600) and an implantable sensor platform (100) which also comprises a magnetic sensor (1000), and the proximity communicator uses both magnetic sensors to determine a spatial position of the implantable sensor platform [0039]. However, there is no indication Legassey also uses accelerometers on the proximity communicator and implantable sensor platform, in combination with the magnetic sensors, to determine a spatial position as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791